Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/06/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 2, 4-10 and 12-19 have been considered and examined.  Claims 3 and 11 has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 19 line 5, delete "," and INSERT - -.--.

Allowable Subject Matter
Claims 1, 2, 4-10 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a light-emitting device, comprising: wherein a ratio of a light intensity at the third peak wavelength to a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the emitted light is 3 to 30% are not disclosed. 
The closest prior art are Leano et al. (US Pub. 2019/0013445) and Hirosaki et al. (US Pub. 20160096991). While Leano discloses a light-emitting device (Fig. 5D; 500D white light illumination device), comprising: at least one light emitter (524 UV LED); a first phosphor to emit (544 blue wavelength conversion material), in response to light emitted from the at least one light emitter, light having a first peak wavelength in a wavelength region of 400 to 480 nm (0020; 450 nm) and Hirosaki discloses a light-emitting device (0147 light-emitting device), comprising: at least one light emitter (0147 light-emitting body ); a first phosphor to emit (0148), in response to light emitted from the at least one light emitter (0148), light having a first peak wavelength in a wavelength region of 400 to 480 nm (0148);. Neither Leano nor Hirosaki disclose or suggest in summary wherein a ratio of a light intensity at the third peak wavelength to a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the emitted light is 3 to 30%.
Claim 9 is allowable because limitations an illumination apparatus, comprising: wherein a light intensity at the third peak wavelength is 3 to 30% inclusive of a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the mixture of light are not disclosed. 
The closest prior art are Shimooka (US Pub. 2009/0033201) and Kusano et al. (US Pub. 2020/0135986). While Shimooka discloses an illumination apparatus (Fig. 3; 11 surface-emitting illuminating device), comprising: a plurality of light-emitting devices (13 light emitting devices) each including a light emitter (13), wherein a mixture of light emitted from the plurality of light-emitting devices has a first peak wavelength in a wavelength region of 400 to 480 nm (claim 21 440 nm), a second peak wavelength in a wavelength region of 480 to 600 nm (claim 21  580 nm), and a third peak wavelength in a wavelength region of 280 to 315 nm (claim 21 300 nm)  and Kusano discloses an illumination apparatus (Fig. 8; 10 illumination apparatus), comprising: a plurality of light-emitting devices (Fig. 2; 1 light-emitting devices) each including a light emitter (3 light emitter). Neither Shimooka nor Kusano disclose or suggest in summary wherein a light intensity at the third peak wavelength is 3 to 30% inclusive of a light intensity at a maximum peak wavelength with a maximum light intensity in an entire wavelength region of the mixture of light.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875